Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


    PNG
    media_image1.png
    710
    283
    media_image1.png
    Greyscale
[AltContent: textbox (First projecting flange engaged in the recess)][AltContent: arrow]Claims 1, 3, and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simons et al. (8434794).  
Simons teaches a first shell (4) hingedly connected together with a second shell (6), each of the first shell and second shell having a first peripheral rim and a second peripheral rim (respectively that abut together in a closed configuration, wherein: 
the first peripheral rim includes a recess; 
the second peripheral rim /6/ includes a first projecting flange that is engaged within the recess when the first shell and the second shell are in the closed configuration; and the first shell 4 includes a second projecting flange (any portion of 13) that is arranged to project beyond and be engaged inwardly of the peripheral rim of the opposing shell.  
Regarding claim 3, note the teaching: 
(23) The overall bending moments of frame 8 and frame 10 are closely matched. Base frame 8 includes a protruding edge 13 that extends along its length. This edge 13 has an overall trapezoidal cross-section. The lid frame 10 has a correspondingly shaped groove 15 along its downwardly facing side. When the lid and base shells are closed, the edge 13 is intimately engaged in the groove 15 along substantially the entire periphery of the closed shells. This intimate engagement of base and lid frames is also achieved by locking the luggage case 2 in more than one location. (with emphasis)

Regarding claim 5 and 6, note the teaching above with the second projection portion 13 extending substantially the entire periphery of the closed shells which includes a mid portion of the rim and a portion of the rim proximal to a carry handle. 
Regarding claim 8, note that the projecting portion 13 including an outward facing surface (on the right side) that is proximal to and faces a lateral side flange  extending laterally inwardly from the second peripheral rim of the shell.
Regarding claim 9, note that the term rim as defined is broad including various structure around the opening of the case.  To this extend, the case in Simons ‘794 has an outward facing surface proximal to an abuts the peripheral rim of the opposing shell.
Regarding claim 10, note that 15 and 13 projects perpendicularly as claimed and forming lateral surface.
Regarding claim 14, note there are at least two parallel flanges extending inward at 42 and 8.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Simons ‘794 in view of Simons (20150021132).  Simons xxx teaches that it is known in the art to provide extend the flange only a portion of a suitcase to accommodate a hinge at 108.  It would have been obvious to one of ordinary skill in the art to provide the second projecting flange projects along only a portion of the peripheral rim to accommodate a long hinge.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Simons ‘794 in view of Morszeck (20180360181).   Simons meets all claimed limitations except for the two parallel flanges.  Morszeck teaches that it is known in the art to provide flanges forming parallel flanges forming the recesses at 32 and 34 on both shells.  It would have been obvious to one of ordinary skill in the art to provide parallel flanges as taught by Morzeck to provide added structural support.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rathgeber et al. (4522312).  Rathgeber teaches a first shell (4) hingedly connected together with a second shell (6), each of the first shell and second shell having a first peripheral rim and a second peripheral rim respectively that abut together in a closed configuration, wherein: 
the first peripheral rim includes a recess at 84 in fig. 7; 
the second peripheral rim at includes a first projecting flange (portion 60 in fig. 7) that is engaged within the recess when the first shell and the second shell are in the closed configuration; and the first shell includes a second projecting flange (at E fig. 5) that is arranged to project beyond and be engaged inwardly of the peripheral rim of the opposing shell.  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger-Stalder (1772981).  Rathgeber teaches a first shell (Bottom C, fig. 2) hingedly connected together with a second shell (top D, fig. 2), each of the first shell and second shell having a first peripheral rim and a second peripheral rim respectively that abut together in a closed configuration, wherein: 
the first peripheral rim includes a recess at B; 
the second peripheral rim at includes a first projecting flange (E) that is engaged within the recess when the first shell and the second shell are in the closed configuration; and the first shell includes a second projecting flange (about F iin fig. 1) that is arranged to project beyond and be engaged inwardly of the peripheral rim of the opposing shell.  

Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/            Examiner, Art Unit 3733